Citation Nr: 1737454	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-17 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for seborrheic dermatitis and rosacea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel






INTRODUCTION

The Veteran had honorable service with the United States Army from November 1989 to December 2009, to include service in Afghanistan.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that, in relevant part, granted service connection for seborrheic dermatitis and rosacea (hereinafter, "dermatitis") with an evaluation of 30 percent.  The Veteran filed a Notice of Disagreement in June 2011.  A Statement of the Case was issued in April 2013.  The Veteran filed her Substantive Appeal in June 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, remand is necessary to adjudicate the issue on appeal.  In the Veteran's June 2011 Notice of Disagreement, she indicated that she takes oral medications that are not listed in her VA Medical Center (VAMC) records to treat her dermatitis.  In the Veteran's April 2013 Substantive Appeal, she indicated that she sees a private dermatologist and/or family practice physician who issues her prescriptions for her dermatitis.  While VAMC records have been obtained with respect to the Veteran's other conditions, the RO did not attempt to obtain the private records identified by the Veteran.  Remand is necessary to obtain additional records.

Furthermore, the Veteran's Notice of Disagreement indicates that the condition may cover her full head and face when active.  The initial VA examination does not discuss flare-ups of the dermatitis.  An additional medical opinion is required to properly assess the extent and severity of the Veteran's service-connected dermatitis.



	(CONTINUED ON NEXT PAGE)
Accordingly, the case is REMANDED for the following action:

1.  The RO should make all reasonable efforts to obtain all outstanding medical and/or treatment records related to the Veteran's dermatitis, to include private medical records identified by the Veteran.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  The Veteran should be afforded an opportunity to provide those records herself if they cannot be located.  All obtained records should be associated with the claims file.

2.  After the aforementioned development is complete, schedule the Veteran for new VA examinations to assess her dermatitis.  The examiner should review the entire claims file, with particular attention to prescribed medications.  The examiner should advance an opinion as to the extent and severity of the Veteran's dermatitis, to include the following:

(a)  Percentage of total body area affected;

(b)  Percentage of exposed areas affected;

(c)  List the prescribed medications used for treatment in the last 12 months, and indicate what type of medication each is (i.e. topical, oral, corticosteroid, immunosuppressive).

3.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claim of entitlement to an initial evaluation in excess of 30 percent for seborrheic dermatitis and rosacea.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and her representative an opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




